Title: To George Washington from Peter Scull, 4 June 1779
From: Scull, Peter
To: Washington, George


        
          Sir.
          War-Office [Philadelphia] 4 June 1779
        
        The Board beg leave to return the arrangement of the New-Hampshire line as from several matters in it that require explanation the commissions cannot be issued without committing errors—A few instances will serve to show the inaccuracy of it. In the list of Lieutenants of the 1st regt—No. 4 and 5. are said to have been entituled to their present ranks from 20 Sep. 1777 and 5. Mar. 1778; but the other three have their commissions dated the 8. November 1776. and were they now commissioned in that way, tho’ posterior in number, yet they would be entituled to take ranks of those officers numbered 4 and 5. In the third regiment, Nicholas Gilman is returnd as Adjutant the 8 Nov. 1776 and tho he is said to be advanced to the rank of Captain; yet the time of his promotion is not fixed. Amongst the subalterns of all the regiments there are some inconsistencies in their dates which we cannot reconcile—perhaps Col. Scammel may be enabled to rectify them. The commissions for the Maryland line shall be forwarded very shortly. I have the honor to be Your Excellency’s most hbl. ⟨S⟩ervant
        
          P. Scull Secy
        
      